Title: To George Washington from Adam Hoops, 25 May 1794
From: Hoops, Adam
To: Washington, George


               
                  Sir
                  Philadelphia 25 May 1794
               
               If the apprehension of a war which at present agitates the public mind should prove well grounded and an appeal to arms be the consequence I take the liberty to present myself as a candidate for the honor of serving my country in a military capacity.
               From the time that has Elapsed since the last war it is probable that many whose Rank and Talents would give them pretensions greatly superior to mine will not offer their Services: This consideration emboldens me to sollicit an honor which Otherwise I perhaps ought not to aspire to—The Rank I ask is that of Commandant of one of The regiments to be raised if a war should break out. My inclination directed me at an early age to military pursuits I served as a Volunteer on York Island in the Campaign of Seventy Six, and toward the Close of that Year was honor’d with the Commission of first Lieutenant Afterwards in the progress of the war I rose to the Rank of Captain. In the Campaign of Seventy nine against the Indians I served as Aide du Camp to General Sullivan from which I was a titular Major but without
                  
                  Brevet or Commission. In the Campaign of Eighty I was made prisoner at the Battle of Camden in South Carolina—It was never my good fortune in the course of the war to be engaged in services that could attract the attention of Commander in chief but I had always the satisfacti<on> To Know that my conduct was approved by the Officers under whose immediate command I served. Some of these gentlemen are now in Philadelphia and they having been pleased to Express themselves favorably of my present pretensions and to say that they will give them their support. when proper I beg leave to mention their names. Col. Cadwallader with whom I served as a Volunteer, Col. Taylor and Col. Smith (of Baltimore) with both of whom I served as an officer.
               Should I be so fortunate as to Succeed in this application my utmost wishes will be gratified and it shall be my constant endeavor to prove myself worthy of the honor Confered on me.  I am with the highest Consideration and Respect Your Excellency’s Mo. Ob. sert
               
                  A. Hoops
               
            